


SEPARATION AND RELEASE OF CLAIMS AGREEMENT
This Separation and Release of Claims Agreement (this “Agreement”) is entered
into as of August 19, 2015 (the “Execution Date”) by and between AMERICAN
RESIDENTIAL PROPERTIES, INC., a Maryland corporation (“Employer”) on behalf of
itself, its subsidiaries and other corporate affiliates and each of their
respective employees, officers, directors, owners and shareholders (collectively
referred to herein as “Employer Group”), and CHRISTOPHER J. “JAY” BYCE
(“Executive”) (Employer and Executive are collectively referred to herein as the
“Parties”).


WHEREAS, Executive’s last day of employment with Employer is August 31, 2015 and
Executive shall execute any resignations from office or similar documents
requested by Employer;


WHEREAS, After August 31, 2015, Executive will not represent himself as being an
employee or officer of Employer Group for any purpose;


WHEREAS, except as otherwise set forth in this Agreement, August 31, 2015 will
be the employment termination date for Executive for all purposes, meaning
Executive will no longer be entitled to any further compensation, monies or
other benefits from Employer Group that would require continued employment,
including coverage under any benefits plans or programs sponsored by Employer
Group.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
1.Return of Property. Unless otherwise directed in writing by Employer Group
pursuant to the terms of the Letter Agreement between Executive and Employer
effective as of September 1, 2015 (the “Letter Agreement”) and attached hereto
as Exhibit A, Executive must return, by August 31, 2015 (the “Separation Date”),
all Employer Group property, including identification cards or badges, access
codes or devices, keys, laptops, computers, telephones, mobile phones, hand-held
electronic devices, credit cards, electronically stored documents or files,
physical files and any other Employer Group property in Executive’s possession.
2.    Employer Group’s Waiver and Release and Executive Representations.
Employer Group expressly waives and releases any and all claims against
Executive that may be waived and released by law with the exception of claims
arising out of or attributable to (a) events, acts or omissions taking place
after the Parties’ execution of the Agreement; (b) Executive’s breach of any
terms and conditions of the Agreement; and (c) Executive’s criminal activities
or intentional misconduct occurring during Executive’s employment with Employer
Group. In exchange for Employer Group’s waiver and release and the consideration
described in Section 3, which Executive acknowledges to be good and valuable
consideration for his obligations hereunder, Executive hereby represents that he
intends to irrevocably and unconditionally fully and forever release and
discharge any and all claims he may have, have ever had or may in the future
have against Employer Group that may lawfully be waived and released arising out
of or in any way related to his hire,




--------------------------------------------------------------------------------




benefits, employment or separation from employment with Employer Group, as
further explained and in accordance with Section 4. Executive specifically
represents, warrants and confirms that: (a) he has no claims, complaints or
actions of any kind filed against Employer Group with any court of law, or
local, state or federal government or agency; and (b) he has been properly paid
for all hours worked for Employer Group, and that all commissions, bonuses and
other compensation due to him has been paid through and including the Separation
Date, with the exception of (1) the final two (2) payroll checks representing
his base salary through the Separation Date, and (2) the accrued cash bonus
compensation identified in Section 3(a). The foregoing payments will be made in
accordance with the Company’s regularly scheduled payroll dates and Section
3(a), respectively.
Except as otherwise stated herein, any vested benefits under any of Employer’s
employee benefit plans are excluded and shall be governed by the terms of the
applicable plan documents and award agreements.
Executive specifically represents, warrants and confirms that he has not engaged
in, and is not aware of, any unlawful conduct in relation to the business of
Employer Group. If any of these statements are not true, Executive cannot sign
this Agreement and must notify Employer Group immediately, in writing, of the
statements that are not true. Such notice will not automatically disqualify
Executive from receiving these benefits, but will require Employer Group review
and consideration.
3.    Separation Benefits. In consideration for Executive’s execution,
non-revocation of, and compliance with this Agreement, including the waiver and
release of claims in Section 4, Employer Group agrees to provide the following
benefits:
(a)    A lump sum payment of One Hundred Thousand Dollars ($100,000), which
represents eight months’ prorated target cash bonus compensation for Executive
for calendar year 2015, minus all relevant taxes and other withholdings, to be
paid on the first regularly scheduled payroll date following the Separation
Date.
(b)    Twelve (12) equal installment payments equaling a total of Ninety
Thousand Dollars ($90,000) minus all relevant taxes and other withholdings, to
be paid in accordance with Employer’s bi-weekly payroll schedule, starting on
the first payroll date following the Effective Date. Notwithstanding the
foregoing, no payment shall be made or begin before the Effective Date of this
Agreement.
(c)    As of the Effective Date, accelerated lapsing of the restrictions and
conditions of 5,996 LTIP Units granted in connection with the Long Term
Incentive Plan Unit Vesting Agreement accepted on January 29, 2014, such that
one hundred percent of the units are fully vested.
(d)    Executive shall be entitled to the right to elect to continue, at his
cost, coverage under Employer Group’s health plan in accordance with the health
care continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

2

--------------------------------------------------------------------------------




(e)    Executive understands, acknowledges and agrees that these benefits exceed
what he is otherwise entitled to receive upon separation from employment, and
that these benefits are in exchange for executing this Agreement. Executive
further acknowledges he is not entitled to any additional payment or
consideration not specifically referenced herein.
4.    Release.  
(a)    General Release and Waiver of Claims
In exchange for the consideration provided in this Agreement, Executive and his
heirs, executors, representatives, agents, insurers, administrators, successors
and assigns (collectively, the “Releasors”) irrevocably and unconditionally
fully and forever waive, release and discharge Employer Group, including each
member of Employer Group’s parents, subsidiaries, affiliates, predecessors,
successors and assigns, and all of their respective officers, directors,
employees, shareholders, members, partners and agents, in their corporate and
individual capacities (collectively, the “Releasees”) from any and all claims,
demands, actions, causes of actions, obligations, judgments, rights, fees,
damages, debts, obligations, liabilities and expenses (inclusive of attorneys’
fees) of any kind whatsoever (collectively, “Claims”), whether known or unknown,
from the beginning of time to the date of Executive’s execution of this
Agreement, including, without limitation, any claims under any federal, state,
local or foreign law, that Releasors may have, have ever had or may in the
future have arising out of, or in any way related to Executive’s hire, benefits,
employment, termination or separation from employment with Employer Group and
any actual or alleged act, omission, transaction, practice, conduct, occurrence
or other matter, including, but not limited to (i) any and all claims under
Title VII of the Civil Rights Act, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, the Fair Labor
Standards Act, the Equal Pay Act, as amended, Executive Retirement Income
Security Act, as amended (with respect to unvested benefits), the Civil Rights
Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act
of 2002, as amended, the Worker Adjustment and Retraining Notification Act, as
amended, the National Labor Relations Act, as amended, the Age Discrimination in
Employment Act, as amended, and all state and local laws that may be legally
waived, and all of their respective implementing regulations and/or any other
federal, state, local or foreign law (statutory, regulatory or otherwise) that
may be legally waived and released; (ii) any and all claims for compensation of
any type whatsoever, including but not limited to claims for salary, wages,
bonuses, commissions, incentive compensation, vacation and/or severance; (iii)
any and all claims arising under tort, contract and/or quasi-contract law,
including but not limited to claims of breach of an expressed or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, negligent or intentional
infliction of emotional distress; and (iv) any and all claims for monetary or
equitable relief, including but not limited to attorneys’ fees, back pay, front
pay, reinstatement, experts’ fees, medical fees or expenses, costs and
disbursements.

3

--------------------------------------------------------------------------------




However, this general release and waiver of claims excludes, and Executive does
not waive, release or discharge, (i) any right to file an administrative charge
or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although Executive waives any right to monetary relief
related to such a charge or administrative complaint; and (ii) claims which
cannot be waived by law, such as claims for unemployment benefit rights and
workers’ compensation and (iii) indemnification rights Executive has against
Employer.
(b)    Specific Release of ADEA Claims
In further consideration of the payments and benefits provided to Executive in
this Agreement, the Releasors hereby irrevocably and unconditionally fully and
forever waive, release and discharge the Releasees from any and all Claims,
whether known or unknown, from the beginning of time to the date of Executive’s
execution of this Agreement arising under the Age Discrimination in Employment
Act (ADEA), as amended, and its implementing regulations. By signing this
Agreement, Executive hereby acknowledges and confirms that: (i) Executive has
read this Agreement in its entirety and understands all of its terms; (ii)
Executive has been advised of and has availed himself of his right to consult
with his attorney prior to executing this Agreement; (iii) Executive knowingly,
freely and voluntarily assents to all of the terms and conditions set out in
this Agreement including, without limitation, the waiver, release and covenants
contained herein; (iv) Executive is executing this Agreement, including the
waiver and release, in exchange for good and valuable consideration in addition
to anything of value to which he is otherwise entitled; (v) Executive was given
at least twenty-one (21) days to consider the terms of this Agreement and
consult with an attorney of his choice, although he may sign it sooner if
desired; (vi) Executive understands that he has seven (7) days from the date he
signs this Agreement to revoke the release in this paragraph by delivering
notice of revocation to the Chief Executive Officer or the General Counsel at
Employer Group, 7047 E. Greenway Parkway, Suite 350, by e-mail or overnight
delivery before the end of such seven-day period; and (vii) Executive
understands that the release contained in this paragraph does not apply to
rights and claims that may arise after the date on which Executive signs this
Agreement.
5.    Knowing and Voluntary Acknowledgment. Executive specifically agrees and
acknowledges that: (i) Executive has read this Agreement in its entirety and
understands all of its terms; (ii) Executive has been advised of and has availed
himself of his right to consult with his attorney prior to executing this
Agreement; (iii) Executive knowingly, freely and voluntarily assents to all of
its terms and conditions including, without limitation, the waiver, release and
covenants contained herein; (iv) Executive is executing this Agreement,
including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he is otherwise
entitled; (v) Executive is not waiving or releasing rights or claims that may
arise after his execution of this Agreement; and (vi) Executive understands that
the waiver and release in this Agreement is being requested in connection with
the cessation of his employment with Employer Group.
Executive further acknowledges that this Agreement has been provided to him on
or before his Separation Date, that he has had twenty-one (21) days after his
Separation Date to consider the terms of

4

--------------------------------------------------------------------------------




this Agreement, and consult with an attorney of his choice and sign the
Agreement, although he may sign it sooner if desired. Further, Executive
acknowledges that he shall have an additional seven (7) days from the date on
which he signs this Agreement to revoke consent to his release of claims under
the ADEA by delivering notice of revocation to the Chief Executive Officer or
General Counsel at Employer Group, 7047 E. Greenway Parkway, by e-mail or
overnight delivery before the end of such seven-day period. In the event of such
revocation by Executive, Employer Group shall have the option of treating this
Agreement as null and void in its entirety.
This Agreement shall not become effective, until the eighth (8th) day after
Executive and Employer Group execute this Agreement. Such date shall be the
“Effective Date” of this Agreement. No payments due to Executive hereunder shall
be made or begin before the Effective Date.
6.    Post-termination Obligations and Restrictive Covenants.  
(a)    Acknowledgment
Executive understands and acknowledges that by virtue of his employment with
Employer Group, he had access to and knowledge of Confidential Information, was
in a position of trust and confidence with Employer Group, and benefitted from
Employer Group’s goodwill. Executive understands and acknowledges that Employer
Group invested significant time and expense in developing the Confidential
Information and goodwill. Executive further understands and acknowledges that
the intellectual services he provided to Employer Group are unique, special or
extraordinary because Executive had input and access to Employer Group’s prior,
current and planned investment activity and strategy.
Executive further understands and acknowledges that the restrictive covenants
below are necessary to protect Employer’s legitimate business interests in its
Confidential Information and goodwill and in Executive’s unique, special or
extraordinary services. Executive further understands and acknowledges that
Employer Group’s ability to reserve these for the exclusive knowledge and use of
Employer Group is of great competitive importance and commercial value to
Employer Group and that Employer Group would be irreparably harmed if Executive
violates the restrictive covenants below.
(b)    Confidential Information
Executive understands and acknowledges that during the course of his employment
by Employer, he has had access to and learned about confidential, secret and
proprietary documents, materials and other information, in tangible and
intangible form, of and relating to Employer Group and its businesses and
existing and prospective customers, suppliers, investors and other associated
third parties (“Confidential Information”). Executive further understands and
acknowledges that this Confidential Information and Employer’s ability to
reserve it for the exclusive knowledge and use of Employer Group is of great
competitive importance and commercial value to Employer, and that improper use
or disclosure of the Confidential Information by Executive might cause Employer
to incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages and criminal
penalties.

5

--------------------------------------------------------------------------------




For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, strategies, agreements, contracts, terms of
agreements, transactions, potential transactions, negotiations, pending
negotiations, trade secrets, databases, manuals, records, vendor information,
financial information, accounting information, legal information, pricing
information, credit information, personnel information, employee lists, vendor
lists of Employer Group or its businesses, or of any other person or entity that
has entrusted information to Employer in confidence.
Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
Executive understands and agrees that Confidential Information developed by him
in the course of his employment by Employer shall be subject to the terms and
conditions of this Agreement as if Employer furnished the same Confidential
Information to Executive in the first instance. Confidential Information shall
not include information that is generally available to and known by the public
at the time of disclosure to Executive, provided that such disclosure is through
no direct or indirect fault of Executive or person(s) acting on Executive’s
behalf.
(c)    Disclosure and Use Restrictions
Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of Employer Group) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of Employer Group and, in any event, not to
anyone outside of the direct employ of Employer Group except as required in the
performance of any of Executive’s remaining authorized employment duties to
Employer and only after execution of a confidentiality agreement by the third
party with whom Confidential Information will be shared (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media or other resources containing
any Confidential Information, or remove any such documents, records, files,
media or other resources from the premises or control of Employer Group, except
as required in the performance of any of Executive’s remaining authorized
employment duties to Employer or with the prior consent of an authorized officer
acting on behalf of Employer Group in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by Executive in connection with the
duties he will perform for Employer Group pursuant to the Letter Agreement,
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized

6

--------------------------------------------------------------------------------




government agency, provided that the disclosure does not exceed the extent of
disclosure required by such law, regulation or order. Executive shall promptly
provide written notice of any such order to an authorized officer of Employer
Group.
Executive understands and acknowledges that his obligations under this Agreement
with regard to any particular Confidential Information shall commence
immediately and shall continue during and after his employment by Employer or
until such time as such Confidential Information has become public knowledge
other than as a result of Executive’s breach of this Agreement or breach by
those acting in concert with Executive or on Executive’s behalf.
(d)    Non-competition
Because of Employer Group’s legitimate business interest as described herein and
the good and valuable consideration offered to Executive, for the remainder of
Executive’s employment with Employer Group and for a term of twelve (12) months
following the Separation Date, Executive agrees and covenants not to engage in
any Competitive Activity.
For purposes of this non-compete clause, “Competitive Activity” means to own,
manage, control, or participate in the ownership, management, or control of, or
be employed or engaged by or otherwise affiliated or associated as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or in any other individual or representative capacity with the
following competitors of Employer for the purposes of acquiring real property:
American Homes 4 Rent, Colony American Homes, Silver Bay Realty Trust, Starwood
Waypoint Residential Trust, Invitation Homes, Progress Residential/REO
Fundamental, Main Street Capital Corporation, Tricon American Homes and any
affiliates or successors of the foregoing. Nothing herein shall prohibit
Executive from purchasing or owning less than five percent (5%) of the publicly
traded securities of any corporation, provided that such ownership represents a
passive investment and that Executive is not a controlling person of, or a
member of a group that controls, such corporation.
Nothing herein shall prohibit Executive from acting as a licensed real estate
broker in connection with the sale of real estate for any individual or entity.
(e)    Non-solicitation of Employees
Executive understands and acknowledges that Employer has expended and continues
to expend significant time and expense in recruiting and training its employees
and that the loss of employees would cause significant and irreparable harm to
Employer. Executive agrees and covenants not to directly or indirectly solicit,
hire, recruit, attempt to hire or recruit, or induce the termination of
employment of, any employee of Employer Group for a period of twelve (12)
months, to run consecutively, beginning on the Separation Date.
(f)    Non-solicitation of Customers

7

--------------------------------------------------------------------------------




Executive understands and acknowledges that Employer has expended and continues
to expend significant time and expense in developing customer relationships,
customer information and goodwill, and that because of Executive’s experience
with and relationship to Employer Group, he has had access to and learned about
much or all of Employer Group’s customer information. Customer Information
includes, but is not limited to, names, phone numbers, addresses, e-mail
addresses, chain of command, pricing information and other information
identifying facts and circumstances specific to the customer and relevant to
products or services Employer Group may offer.
For purposes of this non-solicitation clause, “Customer” means individuals or
entities who are tenants of Employer as of the Separation Date and individuals
or entities who are borrowers of Employer as of the Separation Date.
Executive understands and acknowledges that loss of this customer relationship
and/or goodwill will cause significant and irreparable harm to Employer.
Executive agrees and covenants, for a period of twelve (12) months, to run
consecutively, beginning on the Separation Date, not to engage in competition
with Employer by directly or indirectly soliciting, contacting (including but
not limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), or meeting with Customers for the purposes of offering (1) rental
properties or (2) private loans.
(g)    Employer Group acknowledges that services provided or actions taken by
Executive under the Letter Agreement shall not violate the provisions of this
Section 6.
(h)    Executive agrees and covenants for a period of twelve (12) months, to run
consecutively, beginning on the Separation Date, not to engage any of Employer’s
brokers or vendors in a way that Executive knows or should know would be adverse
or detrimental to Employer.
7.    Cooperation. The parties agree that certain matters in which Executive has
been involved during his employment may necessitate Executive’s cooperation with
Employer in the future. Accordingly, for a period of twelve (12) months
following the Separation Date, to the extent reasonably requested by Employer,
Executive shall cooperate with Employer in connection with matters arising out
of Executive’s service to Employer.
8.    Non-disparagement. Executive agrees and covenants that he shall not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning
Employer Group or its businesses, or any of its employees or officers, and
existing and prospective customers, suppliers, investors and other associated
third parties, now or in the future.
This Section does not, in any way, restrict or impede Executive from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided

8

--------------------------------------------------------------------------------




that such compliance does not exceed that required by the law, regulation or
order. Executive shall promptly provide written notice of any such order to
Employer’s General Counsel.
9.    Remedies. In the event of a breach or threatened breach by Executive of
any of the provisions of this Agreement, Executive hereby consents and agrees
that Employer shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.
Should Executive fail to abide by any of the terms of this Agreement or
post-termination obligations contained herein, or if he revokes the ADEA release
contained in Section 4 within the seven-day revocation period, Employer may, in
addition to any other remedies it may have, reclaim any amounts paid to
Executive under the provisions of this Agreement or terminate any benefits or
payments that are later due under this Agreement, without waiving the releases
provided herein.
10.    Successors and Assigns.  
(a)    Assignment by Employer Group
Employer Group may freely assign this Agreement at any time to any successor in
interest to the business in which Executive is employed. This Agreement shall
inure to the benefit of Employer Group and its successors and assigns.
(b)    No Assignment by Executive
Executive may not assign this Agreement or any part hereof. Any purported
assignment by Executive shall be null and void from the initial date of
purported assignment.
11.    Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Arizona without regard to
conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Agreement shall be brought only in any state or federal court
located in the State of Arizona, County of Maricopa. The Parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
12.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between Executive and
Employer Group pertaining to the termination of Executive’s employment with
Employer Group and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter, including, without limitation, that certain Amended and
Restated Executive Severance and

9

--------------------------------------------------------------------------------




Change in Control Vesting Agreement dated as of December 23, 2014 (the
“Executive Agreement”), but excluding the understandings and representations
between Executive and Employer Group pertaining to those matters that are the
subject of the Letter Agreement. In the event of any inconsistency between the
statements in the body of this Agreement and Executive Agreement, the statements
in the body of this Agreement shall control.
13.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by both Executive and by the Chief Executive Officer or President of
Employer. No waiver by either of the Parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the Parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.
14.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.
The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
15.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

10

--------------------------------------------------------------------------------




17.    No admission. Nothing in this Agreement shall be construed as an
admission of wrongdoing or liability on the part ofany party.
18.    Notices. All notices under this Agreement must be given in writing by
overnight delivery or e-mail at the addresses indicated in this Agreement or any
other address designated in writing by either party. When providing written
notice to Employer, a copy must be provided to Employer’s General Counsel at the
address below.
Notice to Employer:
Stephen G. Schmitz
Chief Executive Officer
American Residential Properties, Inc.
7047 E. Greenway Parkway, Suite 350
Scottsdale, Arizona 85254


Patricia B. Dietz
General Counsel
American Residential Properties, Inc.
7047 E. Greenway Parkway, Suite 350
Scottsdale, Arizona 85254
Notice to Executive:


Christopher J. Byce


With a copy to:


Rachael Lee Zichella
Scott G. Blews
Taylor English Duma LLP
1600 Parkwood Circle, Suite 400
Atlanta, Georgia 30339
19.    Tolling. If Executive is found by a court of competent jurisdiction to be
in violation of any of the covenants set forth in Section 6 of this Agreement,
any such period of violation will not be counted in determining whether Employee
has been in compliance with the covenants set forth in Section 6, and any such
period of non-compliance or violation shall be added to the term set forth in
Section 6; provided, however, that in no event shall any such tolling of the
covenants set forth in Section 6 be for longer than an aggregate total period of
twelve (12) months.
20.    Attorneys’ Fees. In the event of any action, suit, or other legal
proceeding between the parties that is commenced to resolve any matter arising
under or relating to any provision of this Agreement, including

11

--------------------------------------------------------------------------------




to enforce it, the prevailing party shall be entitle to recover all of its or
his attorneys’ fees, costs, and expenses in connection with such litigation.
21.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall Employer be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Executive on account of non-compliance with Section 409A.
22.    Notice of Post-termination Obligations. Following the Separation Date,
Executive agrees to notify any subsequent employer of the restrictive covenants
contained in this Agreement. In addition, Executive authorizes Employer Group to
provide a copy of the restrictive covenants contained in this Agreement to third
parties, including but not limited to, Executive’s subsequent, anticipated or
possible future employer.
23.    Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT he HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE EMPLOYER GROUP FROM ANY AND ALL CLAIMS.






[SIGNATURE PAGE FOLLOWS]

12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date written above.


 
AMERICAN RESIDENTIAL PROPERTIES, INC.


 
By /s/ Laurie A. Hawkes




Name: Laurie A. Hawkes    
Title: President and COO


 /s/ Christopher J. Byce
Christopher J. Byce






























13